Citation Nr: 0711557	
Decision Date: 04/19/07    Archive Date: 05/01/07

DOCKET NO.  04-02 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an increased initial rating for service 
connected residuals of pneumonia and emphysema due to tobacco 
use in service, currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel




INTRODUCTION

The veteran had active service from June 1944 through 
February 1946.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.  The veteran filed a motion to 
advance his appeal on the Board's docket.  That motion was 
granted in April 2007.  38 U.S.C.A. § 7107 (West 2005); 38 
C.F.R. § 20.900(c) (2006).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

The veteran is seeking an increased rating for his service 
connected residuals of pneumonia and emphysema due to tobacco 
use in service.  Under 38 C.F.R. § 3.159(b) (2006), VA must 
inform the veteran of the evidence necessary to substantiate 
this claim.  No such notice has been provided to the veteran 
in this case.  VA informed him of the evidence necessary to 
establish a total disability rating based upon 
unemployability (TDIU) and of the evidence necessary to 
establish service connection for bilateral hearing loss, but 
no notice of the evidence necessary to establish an increased 
initial rating for the residuals of pneumonia and emphysema.  
Thus, a remand is required.

Additional development of the medical evidence is also 
required.  The veteran is currently rated as 60 percent 
disabled under 38 C.F.R. § 4.97, Diagnostic Code (DC) 6603 
(2006).  For an increase to 100 percent, the medical evidence 
must show FEV-1 less than 40 percent of predicted value, or; 
the ratio of Forced Expiratory Volume in one second to Forced 
Vital Capacity (FEV-1/FVC) less than 40 percent, or; 
Diffusion Capacity of the Lung for Carbon Monoxide by the 
Single Breath Method (DCLO (SB)) less than 40 percent 
predicted, or; maximum exercise capacity less than 15 
ml/kg/min oxygen consumption (with cardiac or respiratory 
limitation), or; cor pulmonale (right heart failure), or; 
right ventricular hypertrophy, or; pulmonary hypertension 
(shown by Echo or cardiac catheterization), or episode(s) of 
acute respiratory failure, or; that the veteran requires 
outpatient oxygen therapy.  Id.  The veteran's most recent 
general VA examination report, dated February 2004, does not 
address these symptoms.  There is no pulmonary function 
testing reported, nor is there a discussion of the other 
symptoms that would warrant a 100 percent rating under DC 
6603.  The most recent VA respiratory examination report, 
dated November 2002, is also inadequate for rating under DC 
6603, as more recent evidence shows that the veteran is 
unable to work due to his pulmonary problems.  A remand is 
required so an assessment of the current severity of the 
veteran's service-connected respiratory condition can be 
obtained.  

Accordingly, the case is REMANDED for the following action:

1. Ensure that the notice requirements of 
38 C.F.R. § 3.159(b) are met for the claim 
of entitlement to an increased initial 
rating for the veteran's service connected 
residuals of pneumonia and emphysema.

2. Afford the veteran a VA respiratory 
examination to determine the current 
severity of his service connected 
residuals of pneumonia and emphysema.  
Pulmonary Function Testing (PFT) should be 
obtained and the results reported.  The 
examiner should report as to whether the 
veteran has:

FEV-1 less than 40 percent of predicted 
value, or; the ratio of Forced Expiratory 
Volume in one second to Forced Vital 
Capacity (FEV-1/FVC) less than 40 percent, 
or; Diffusion Capacity of the Lung for 
Carbon Monoxide by the Single Breath 
Method (DCLO (SB)) less than 40 percent 
predicted, or; maximum exercise capacity 
less than 15 ml/kg/min oxygen consumption 
(with cardiac or respiratory limitation), 
or; cor pulmonale (right heart failure), 
or; right ventricular hypertrophy, or; 
pulmonary hypertension (shown by Echo or 
cardiac catheterization), or episode(s) of 
acute respiratory failure, or; whether the 
veteran requires outpatient oxygen 
therapy.

3.  Readjudicate the veteran's claim. If 
the benefits sought on appeal remain 
denied, the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
and given a reasonable opportunity to 
respond.

When carrying out the orders of this appeal, the RO should be 
mindful that it has been advanced on the docket.  38 U.S.C.A. 
§ 7107 (West 2005); 
38 C.F.R. § 20.900(c) (2006).  The veteran has the right to 
submit additional evidence and argument on the matter the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).

